Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the Response dated March 17th, 2021.  Claims 1-14 are currently pending and are addressed below.
Response to Amendment
In response to Applicant’s amendments dated March 17th, 2021; Examiner maintains prior art rejections under 35 U.S.C. 103.
Response to Arguments
Applicant’s response arguments, filed March 17th, 2021, with respect to the rejections of claims 1-13 are moot in view of the new grounds of rejection under the combination of Carpenter, Wang ‘676, Kajita et al. (US 6,778,097; hereinafter Kajita), Wang ‘990, Sopper, and Carrier et al. (US 6798343; hereinafter Carrier).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter in view of Wang ‘676, and further in view of Kajita.
Re. claim 1, Carpenter teaches a shovel communications system (Carpenter; Fig. 7 and Fig. 9) comprising:
a multicopter configured to fly in response to an operation command (Carpenter; ¶0050 ll. 11-12, a UAV may require an operator for takeoff and landing);
	an operation apparatus configured to wirelessly transmit a first radio signal (Carpenter; ¶0077; HMI [Human Machine Interface] 71 may be a wireless device) corresponding to the operation command when the operation command to the multicopter is input to the operation apparatus, and to output information when receiving the information from the multicopter (Carpenter; Fig. 9 and ¶0062 ll. 12-16, the HMI 71 may also include a tool modification and/or navigation interface 110. The tool modification and/or navigation interface 110 may provide manual adjustment of, for example, sensor ;
	Yet, Carpenter does not explicitly teach:
the relay being configured to wirelessly receive the first radio signal from the operation apparatus and wirelessly transmit the received first radio signal to the multicopter and to wirelessly receive a second radio signal from the multicopter and wirelessly transmit the received second radio signal to the operation apparatus.
	However, in the same field of endeavor, Wang ‘676 teaches:
the relay (Wang ‘676; Fig. 13, Intermediary Device 1330) being configured to wirelessly receive the first radio signal from the operation apparatus and wirelessly transmit the received first radio signal to the multicopter and to wirelessly receive a second radio signal from the multicopter and wirelessly transmit the received second radio signal to the operation apparatus (Wang ‘676; col. 47 lines 60-65, col. 47 lines 15-19, i.e., indirect communications may include one or more intermediary device 1330 between the vehicle [transmitting signals from the control apparatus] and the external device [the UAV]. In some examples the intermediary device may be a satellite, router, tower, relay device, or any other type of device; meaning that intermediary device 1330 is a relay configured to wirelessly transmit and receive information from both the vehicle/control-apparatus and multicopter).

	Yet, the combination of Carpenter and Wang ‘676 does not explicitly teach:
			a relay mounted on a shovel,
	However, in the same field of endeavor, Kajita teaches:
a relay mounted on a shovel (Kajita; col. 17 ll. 64 - col. 18 ll. 10, repeater car 7 is outfitted with 50GHz radio units for bi-directionally repeating signals containing images, video, vehicle monitor information, and control signals for machinery; while Kajita teaches mounting the relay on a construction vehicle, one of ordinary skill in the art would be able to make the modification of mounting the relay to a shovel because they are both construction vehicles with tracks, cabin, and pivoting boom),
	Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the shovel communications system of Carpenter and Wang ‘676 by the relay mounted on a shovel of Kajita for the purpose of increasing the range of bidirectional communication between control apparatus and machinery (Kajita; col. 18 ll. 1-10).

Re. claim 2, the combination of Carpenter, Wang ‘676, and Kajita teaches the shovel as claimed in claim 1.  Carpenter further teaches:
The shovel communications system as claimed in claim 1, wherein the operation apparatus is placed outside the shovel (Carpenter; Fig. 14-15, i.e., Human Machine Interface 71 may be used outside the earthing machine).

	Re. claim 6, the combination of Carpenter, Wang ‘676, and Kajita the shovel as claimed in claim 1.  Wang ‘676 further teaches:
an additional multicopter configured to fly in response to an operation command (Wang ‘676; col. 41 lines 66-67, i.e., a vehicle may have a single companion UAV. Alternatively, a vehicle may have multiple companion UAVs),
wherein the relay is configured to relay a radio signal communicated between the multicopter and the additional multicopter (Wang ‘676; col. 41 lines 25-30, i.e., a vehicle 120b participating in a data sharing mode 25 may communicate with its companion UAV 110a. The vehicle may be capable of communicating with other vehicles 120c who may be participating in the data sharing mode, and/or other UAVs 110b who may be participating in the data sharing mode).
	Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the shovel communications system of Carpenter, Wang ‘676, and Kajita by the data sharing mode of Wang ‘676 in order to expand the range of data collected by a UAV (Wang ‘676; col. 40 lines 28-29).

	Re. claim 9, the combination of Carpenter, Wang ‘676, and Kajita teaches the shovel as claimed in claim 1.  Carpenter further teaches:
the multicopter includes an imaging device configured to capture image data (Carpenter; ¶0063 lines 1-2, i.e., a camera 106 may be the surface characterization device supported in flight by the UAV tool 25),
the multicopter is configured to transmit the captured image data to the operation apparatus (Carpenter; ¶0063 lines 12-14, i.e., A display 73 may be configured to display, e.g., a profile of the monitored product 79, and/or image captured by the sensor 31, and or camera 106),
the operation apparatus includes a display screen (Carpenter; Fig. 15, i.e., Human Machine Interface 71 contains a display 73), and
the operation apparatus is configured to display an image on the display screen based on the image data received from the multicopter (Carpenter; ¶0063 lines 12-14, i.e., display 73 may be configured to display, e.g., a profile of the monitored product 79, and/or image captured by the sensor 31, and or camera 106).

	Re. claim 12, the combination of Carpenter and Wang ‘676 teaches the shovel as claimed in claim 10.  Wang ‘676 further teaches:
wherein the relay (Wang; Fig. 13, Intermediary Device 1330) is configured to relay the first radio signal and the second radio signal in multiple stages via (Wang ‘676; col. 47 ll. 15-30, indirect communications may include one or more intermediary devices between the vehicle and external device [UAV]; meaning that the intermediary devices is a relay configured to relay first and second radio signals [i.e. too and from the UAV] in multiple stages)…

	Yet, Wang ‘676 does not explicitly teach:
…a relay mounted on another shovel.
	However, in the same field of endeavor, Kajita teaches:
…a relay mounted on another shovel (Kajita; col. 17 ll. 64 - col. 18 ll. 10, repeater car 7 is outfitted with 50GHz radio units for bi-directionally repeating signals containing images, video, vehicle monitor information, and control signals for machinery; while Kajita teaches mounting the relay on a construction vehicle, one of ordinary skill in the art would be able to make the modification of mounting the relay to a shovel because they are both construction vehicles with tracks, cabin, and pivoting boom).
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the shovel of Carpenter and Wang ‘676 by the relay mounted on a shovel of Kajita for the purpose of increasing the range of bidirectional communication between control apparatus and machinery (Kajita; col. 18 ll. 1-10).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter in view of Wang ‘676.
Re. claim 10, Carpenter teaches:
			A shovel (Carpenter; Fig. 1 Element 1) comprising…

a relay configured to wirelessly receive a first radio signal corresponding to an operation command to a multicopter from an operation apparatus and wirelessly transmit the received first radio signal to the multicopter and to wirelessly receive a second radio signal from the multicopter and wirelessly transmit the received second radio signal to the operation apparatus.
However, in the same field of endeavor, Wang ‘676 teaches:
a relay (Wang; Fig. 13, Intermediary Device 1330) configured to wirelessly receive a first radio signal corresponding to an operation command to a multicopter from an operation apparatus and wirelessly transmit the received first radio signal to the multicopter and to wirelessly receive a second radio signal from the multicopter and wirelessly transmit the received second radio signal to the operation apparatus (Wang ‘676; col. 47 lines 60-65, col. 47 lines 15-19, i.e., indirect communications may include one or more intermediary device 1330 between the vehicle [transmitting signals from the control apparatus] and the external device [the UAV]. In some examples the intermediary device may be a satellite, router, tower, relay device, or any other type of device; meaning that intermediary device 1330 is a relay configured to wirelessly transmit and receive information from both the vehicle/control-apparatus and multicopter).
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to further combine the shovel of Carpenter and 

	Re. claim 11, the combination of Carpenter and Wang ‘677 teaches the shovel as claimed in claim 10.  Carpenter further teaches:
wherein the operation apparatus is mounted on the shovel (Carpenter; Fig. 10, i.e., Human Machine Interface 71 is mounted inside the shovel).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter in view of Wang ‘676 and further in view of Kajita and Wang ‘990.
Re. claim 3, the combination of Carpenter, Wang ‘676, and Kajita teach the shovel communications system as claimed in claim 1.  Wang ‘676 further teaches:
at least one additional … relay configured to relay the first radio signal and the second radio signal communicated between the operation apparatus and the multicopter (Wang ‘676; col. 47 ll. 15-30, indirect communications may include one or more intermediary devices between the vehicle and external device [UAV]; meaning that the intermediary devices is a relay configured to relay first and second radio signals [i.e. too and from the UAV]),
wherein the relay of the shovel and the relay of the at least one additional shovel are configured to relay the first radio signal and the second radio signal communicated between the operation apparatus and the multicopter in multiple stages (Wang ‘676; col. 47 ll. 15-30, indirect .
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the shovel communication system of Carpenter, Wang ‘676, and Kajita by the additional intermediary devices of Wang ‘676 for the purpose of improving communication quality and reliability (Wang ‘676; col. 48 lines 14-15).
Yet, the combination of Carpenter, Wang ‘676, and Kajita does not explicitly teach:
at least one additional shovel…
	However, in the same field of endeavor, Wang ‘990 teaches:
at least one additional shovel (Wang ‘990; Fig. 2 Element 240, i.e., UAV 210 is configured to communicate with a plurality of machine 240)…
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the shovel communication system of Carpenter, Wang ‘676, and Kajita by the at least one additional machine/shovel of Wang ‘990 for the purpose of further augmenting wireless communication and satellite positioning for machines/shovels at a worksite (Wang ‘990; abstract lines 1-2).

Re. claim 4, the combination of Carpenter, Wang ‘676, Kajita, and Wang ‘990 teaches the shovel communications system as claimed in claim 3.  Wang ‘676 further teaches:
wherein the multicopter is configured to select a shovel from among the shovel (Wang ‘676; Fig. 13, i.e., truck 120) and the at least one additional shovel (Wang ‘676; Fig. 13, i.e., Intermediary Device 1330) based on a radio field strength of a radio wave from each of the shovel and the at least one additional shovel, and to communicate with the operation apparatus through the selected shovel (Wang ‘676; col. 48 lines 14-22, i.e., if the preferable mode of communication [of the UAV] is lacking in quality or reliability, the switch can be made to indirect communications; meaning that the multicopter is configured to select a relay/access-point based on radio field strength).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further combine the shovel communications system of Carpenter, Wang ‘676, Kajita, and Wang ‘990 with the indirect communication method of Wang ‘676 in order to achieve a longer distance range than direct communications (Wang ‘676; col. 47 lines 33-34).

Re. claim 5, the combination of Carpenter, Wang ‘676, Kajita, and Wang ‘990 teaches the shovel communications system as claimed in claim 3.  Wang ‘990 further teaches:
at least two shovels among the shovel and the at least one additional shovel are configured to perform radio communications with each other, and the multicopter includes a relay configured to relay a radio signal communicated between the at least two shovels (Wang ‘990; ¶0027 ll. 12-13, i.e., each UAV may provide a communication relay between two machines at the worksite).
.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter in view of Wang ‘676 and further in view of Kajita and Sopper.
Re. claim 7, the combination of Carpenter, Wang ‘676, and Kajita teaches the shovel communications system as claimed in claim 1.  Yet, the combination of Carpenter, Wang ‘676, and Kajita does not explicitly teach:
the operation apparatus is configured to receive an audio that is input thereto, and to transmit audio data based on the input audio to the multicopter, and the multicopter is configured to output an audio based on received audio data.
	However, in the same field of endeavor, Sopper teaches:
the operation apparatus is configured to receive an audio that is input thereto, and to transmit audio data based on the input audio to the multicopter, and the multicopter is configured to output an audio based on received audio data (Sopper; col. 9 ll. 6-13, i.e., the example mobile telepresence system 900 shown in FIG. 9 may be capable of providing two way audio communication).


Re. claim 8, the combination of Carpenter, Wang ‘676, and Kajita teaches the shovel communications system as claimed in claim 1.  Yet, the combination of Carpenter, Wang ‘676, and Kajita does not explicitly teach:
the multicopter is configured to receive an audio that is input thereto, and to transmit audio data based on the input audio to the operation apparatus, and the operation apparatus is configured to output an audio based on received audio data.
	However, in the same field of endeavor, Sopper teaches:
the multicopter is configured to receive an audio that is input thereto, and to transmit audio data based on the input audio to the operation apparatus, and the operation apparatus is configured to output an audio based on received audio data (Sopper; col. 9 lines 11-13, i.e., the example mobile telepresence system 900 shown in FIG. 9 may be capable of providing two way audio communication).
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the shovel communications .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang '676 in view of Carpenter and further in view of Kajita.
Re. claim 13, Wang ‘676 teaches a multicopter comprising:
a communications device configured to wirelessly receive a first radio signal wirelessly transmitted by an operation apparatus, via a relay … and wirelessly transmit a second radio signal to be wirelessly received by the operation apparatus via the relay … (Wang ‘676; Fig. 13, col. 58 line 16-30, col. 59 lines 29-45, i.e., the controller may pre-process and/or relay the signals from the input components to be sent to the UAV… The vehicle may have a communication unit in communication with the vehicle controller… The communication unit of the vehicle and the communication unit of the UAV may communicate with one another. The communications may be wireless communication... The communication units may provide two-way communications between the vehicle and the UAV).
Yet, Wang ‘676 does not explicitly teach:
…a shovel.
However, in the same field of endeavor, Carpenter teaches
…a shovel (Carpenter; Fig. 1 Element 1).

Further yet, the combination of Wang ‘676 and Carpenter does not explicitly teach:
		…a relay mounted to a shovel
However, in the same field of endeavor, Kajita teaches:
…a relay mounted to a shovel (Kajita; col. 17 ll. 64 - col. 18 ll. 10, repeater car 7 is outfitted with 50GHz radio units for bi-directionally repeating signals containing images, video, vehicle monitor information, and control signals for machinery; while Kajita teaches mounting the relay on a construction vehicle, one of ordinary skill in the art would be able to make the modification of mounting the relay to a shovel because they are both construction vehicles with tracks, cabin, and pivoting boom),
	Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the shovel communications system of Carpenter and Wang ‘676 by the relay mounted on a shovel of Kajita for the purpose of increasing the range of bidirectional communication between control apparatus and machinery (Kajita; col. 18 ll. 1-10).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter in view of Wang ‘676 and further in view of Kajita and Carrier.
claim 14, the combination of Carpenter, Wang ‘676, and Kajita teaches the shovel communications system as claimed in claim 1.  Carpenter further teaches:
		…the multicopter (Carpenter; ¶0050 ll. 11-12, a UAV)
Yet, the combination of Carpenter, Wang ‘676, and Kajita does not explicitly teach:
wherein the relay is configured to amplify the wirelessly received first radio signal and wirelessly transmit the amplified first radio signal…
	However, in the same field of endeavor, Carrier teaches:
wherein the relay is configured to amplify the wirelessly received first radio signal and wirelessly transmit the amplified first radio signal… (Carrier; col. 12 ll. 63 - col. 13 ll. 5, the repeater transceivers of platform 11b receive, amplify, and subsequently relay radio signals; meaning the repeater transceiver is a relay configured to wirelessly receive and transmit radio signals)
	Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the shovel communications system of Carpenter, Wang ‘676, and Kajita by the radio signal amplification technique of Carrier for the purpose of extending a radio broadcasting range (Carrier; col. 12 ll. 54 - col. 13 ll. 5, the repeater transceivers of platform 11b receive, amplify, and subsequently relay radio signals; meaning the repeater transceiver is a relay configured to wirelessly receive and transmit radio signals).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R SMITH whose telephone number is (571)272-5325.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHAEL R SMITH/Examiner, Art Unit 3663                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667